Citation Nr: 1412291	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the service-connected type II diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected type II diabetes mellitus.

3.  Entitlement to service connection for residuals of combat wounds claimed as metal fragments.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and August 2007 rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2011 for further development.  

Subsequent to the Board remand, service connection for peripheral neuropathy of the right and left lower extremities, and erectile dysfunction, was granted by rating decision in September 2012.  Those issues are no longer in appellate status.	

The issue of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to the Veteran's service-connected type II diabetes mellitus, had been raised by the record (in a September 2010 statement from the Veteran's representative); and the Board in its January 2011 remand had referred the claim to the RO.  To date, the aforementioned claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Since the Board still does not have jurisdiction over it, the claim is referred once again to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin disorder and hypertension (to include as secondary to the Veteran's service-connected type II diabetes mellitus) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the right upper extremity; he had been diagnosed as having carpel tunnel syndrome.

2.  There are no current residuals of combat wounds, claimed as metal fragments.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the Veteran's service-connected type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for residuals of combat wounds, claimed as metal fragments have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Appropriate notices were provided to the appellant in August 2005 and March 2007, with additional notice provided in January 2011.  The claims were readjudicated in an August 2012 supplemental statement of the case. Mayfield, 444 F. 3d. at 1333.

With regard to the duty to assist, VA has obtained VA and private treatment records, reviewed the Veteran's Virtual VA and VBMS files, assisted the Veteran in obtaining evidence, and afforded him VA examinations.  Per the Board's January 2011 remand, the RO in January 2011 advised the Veteran to submit any available documentation from the American Red Cross pertaining to his claimed in-service wounds from Vietnam and hospitalization.  To date, no response has been received from either the Veteran or his representative regarding this information.  Additionally, a September 1992 Social Security Administration (SSA) decision shows that his severe dysfunctional left upper extremity, posttraumatic stress disorder (PTSD), and history of alcoholism and memory problems were considered.  Moreover, at the March 2011 VA examination, the Veteran reported being in receipt of SSA benefits.  It appears that he receives SSA benefits due to disabilities that are not service connected and not before the Board.  As a result, additional development is not necessary as it does not appear that there would be anything in his SSA files that would be pertinent to the claims currently before the Board.   

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

I.  Peripheral Neuropathy Right Upper Extremity

Factual Background

Service treatment records are silent as to any complaints, treatments or diagnosis of peripheral neuropathy of the right upper extremity.  Reports of medical examinations completed at the time of entrance in December 1965 and in March 1969 upon separation from service show normal clinical evaluation of the upper extremities with no indications of any peripheral neuropathy.  On contemporaneous reports of medical histories, the Veteran did not indicate any peripheral neuropathy or complaints related to the right upper extremity.  A February 1969 statement of medical condition shows the Veteran's declaration that there "has been no change in my medical condition."

Post service, the Veteran was afforded a VA examination in May 2007.  The examiner diagnosed peripheral neuropathy of the upper extremities but noted the condition was not etiologically related to diabetes mellitus.  The examiner noted that the condition preexisted the diagnosis of diabetes and there was no evidence that the diabetes was an "aggrevator" of the peripheral neuropathy.  The examiner noted that he did not review the claims folder.  

A May 2007 VA treatment record shows complaints of numbness and tingling of all fingers bilaterally with loss of grip for a year.  Left ulnar neuropathy was diagnosed and there was no diagnosis regarding the Veteran's right side.  Results of a motor nerve conduction of the left and right medina and ulnar nerves were included. 

A November 2007 letter from Dr. M. S. shows that the Veteran had been a patient at Union General Rural Health Clinic.  Dr. M. S. noted that the Veteran "is suffering from ... Peripheral Neuropathy.  I believe that the most likely cause...is from Diabetes not Hypertension." 

In a September 2010 statement, the Veteran's representative asserted that the Veteran has complained of numbness and tingling of his hands since 2001.  He noted that the Veteran "does have a current diagnosis of bilateral peripheral neuropathy."  He acknowledged that the disability was denied because the Veteran exhibited symptoms of peripheral neuropathy prior to the diagnosis of diabetes mellitus.  He asserted that the Veteran's "diabetes mellitus could have gone untreated for years prior to his diagnosis and that his peripheral neuropathy is directly related to his diabetes mellitus."

In January 2011, the Board remanded the claim in part for another VA examination because the May 2007 examination was inadequate because the examiner did not provide a rationale for the finding that diabetes was not an "aggrevator" and Dr. S's November 2007 statement was not considered.  

Prior to the examination, the Veteran underwent a neurology consultation in February 2011.  The impression after a motor nerve conduction study showed right median nerve carpal tunnel syndrome grade 1.  
  
Pursuant to the Board's remand, the Veteran was afforded a VA diabetes mellitus examination in March 2011.  He reported numbness, tingling and burning sensation in his hands.  He rated his pain a 7-8 on a scale of 1 to 10 (with 10 being the worst possible pain).  

The examiner opined (after a review of the claims file and CPRS electronic file and Dr. S's November 2007 medical opinion) that it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower extremities is secondary to the Veteran's type II diabetes mellitus.  She noted 2007 and 2011 nerve conduction velocity studies show bilateral lower extremity peripheral neuropathy.  She noted that there had "not been any evidence of upper extremity peripheral neuropathy.  The Veteran does have a nerve deficit of the upper extremities, but it is related to carpal tunnel syndrome which is not a complication of type 2 diabetes mellitus."  The examiner noted "[i]t has been consistently also reproduced that this upper extremity finding of carpal tunnel syndrome remains."  The examiner did not provide a nexus opinion.   

Analysis

Even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

Based on the evidence of record, service connection for peripheral neuropathy of the right upper extremity on a direct or secondary basis is denied.  Significantly, the Veteran has carpal tunnel syndrome and not peripheral neuropathy of the right upper extremity.

The Board acknowledges the May 2007 VA examiner's finding of peripheral neuropathy of the upper extremities.  The Board also acknowledges that the requirement of a current disability, before service connection may be awarded for that disability, is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the May 2007 examiner provided a diagnosis of peripheral neuropathy of the right upper extremity, this diagnosis was not based on a thorough review of the evidence as he stated that he did not review private or service treatment records.  Thus, the diagnosis rendered at the time of that examination was not based upon a complete review of the record.  

The Board also acknowledges the November 2007 letter from Dr. M. S., who mentioned peripheral neuropathy and opined that it was secondary to the Veteran's diabetes.  However, Dr. M. S. was not specific as to whether the Veteran had peripheral neuropathy of the upper or lower extremities.  The most recent diagnosis is reflected in a March 2011 VA examination report.  After interviewing and examining the Veteran, and after review of the Veteran's claims file (which includes the May 2007 VA examination report and Dr. M. S.'s November 2007 letter) and a neurology report noting nerve conduction results, the examiner found no evidence peripheral neuropathy of the right upper extremity and diagnosed carpal tunnel syndrome instead.  Therefore, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board also acknowledges the assertions of the Veteran and his representative that there is a present disability related to the Veteran's service-connected diabetes mellitus type II.  Both are competent to report the Veteran's symptomatology, but they are not competent to diagnose and provide an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific disability at issue in this case requires a diagnosis that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d. 1372.  Here, the March 2011 diagnosis was provided by an examiner with the medical education, knowledge and expertise to diagnose based on examination of the Veteran and consideration of test results. 

The Board has considered broadening the Veteran's specific claim for peripheral neuropathy of the upper extremities to a general service connection claim for "upper extremity disability" in light of the carpal tunnel syndrome diagnosis.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009).  However, the Veteran has made clear that he is specifically pursuing a service connection claim of one specific neurological disorder that is due to type II diabetes mellitus.  Since peripheral neuropathy is known to be secondary to type II diabetes mellitus, the issue remains as reflected on the first page of this decision.

Without a current diagnosis, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the Veteran's service-connected type II diabetes mellitus.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

II.  Residuals of Combat Wounds

Factual Background

In a claim received in June 2005, the Veteran reported the onset of residuals of combat wounds to 1967.  He reported treatment in 1968 at the USA Field Hospital in Vietnam.  He also noted treatment at the VAMC in Shreveport, Louisiana and Little Rock, Arkansas.

Service treatment records are silent for any complaints, diagnosis or symptoms of residuals of combat wounds.  On a February 1969 statement of medical condition, the Veteran signed off on a statement that there had been no change in his medical condition.  A March 1969 report of medical examination at the time of separation shows normal clinical evaluation with no abnormalities.  On a contemporaneous report of medical history, the Veteran did not indicate any combat wounds or any residuals. 

Military personnel records contain an October 1967 Letter of Commendation commending the Veteran for his participation and conduct during "SNATCH TEAM" operations.  The letter recognized that the Veteran was a member of the only Battalion Headquarters Company in the 1st Cavalry Division which had participated in regular combat operations. 

In support of his claim, the Veteran submitted a copy of a letter that he wrote to his parents while recovering in service.  He assured them that his "side is OK.  This was only a small hole and it is well now and it never realy [sic] was in a bad way."

He also submitted a December 2006 letter signed by members of his family noting that the American Red Cross informed them that the Veteran was wounded and was being sent to a hospital.  The letter noted that the Veteran still has the pieces of shrapnel.

In a statement received in September 2010, the Veteran's representative noted that while the Veteran was in service, his parents had received a letter from the American Red Cross notifying them that the Veteran was being medevac for treatment of wounds.  He further noted the Veteran's participation in a Snatch Team operation in 1967.  The representative asserted that the "operation exposed him to combat as stated in a Letter of Commendation.  The commendation does not mention if he was wounded but it would not be out of the realms [sic] of possibility."  

As noted in the January 2011 remand, the Veteran's service personnel records corroborate participation in combat with the enemy during service in Vietnam.  In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b) ; Libertine v. Brown, 9 Vet. App. 521, 524(1996).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The claim was remanded to afford the Veteran an opportunity to provide any available documentation from the American Red Cross as to his reported in-service wounds and to obtain a medical opinion.  As noted previously, the Veteran did not respond to the request for additional documentation.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in March 2011.  Prior to the examination, he underwent a kidney ultrasound biopsy (KUB) in February 2011.  It was noted that there were two surgical clips in the right upper quadrant of the abdomen.  The report noted "[n]o metallic densities are seen over the visualized mid and lower abdomen."  The impression was that there was incomplete visualization of the right upper quadrant; and postsurgical changes in the right upper quadrant of the abdomen.  

At the March 2011 VA examination, the Veteran reported that when his unit came under enemy fire motor attack, he was hit and was told he had shrapnel in the upper right abdominal wall.  The Veteran stated that the injury was not severe enough to be taken away from duty.  He reported that some of the shrapnel was removed with the repair of a hernia while in service.  The examiner noted that "this shrapnel removal account given by the Veteran is not mentioned in the documentation in this event."  The examiner reviewed a December 1968 surgical evaluation in service and noted that there was "no mention of any shrapnel with this surgical intervention, although the Veteran from his recollection of the events is stating that this occurred.  There is no documentation or operative report to state that shrapnel was removed.  It does not appear that the presence of shrapnel was even a concern with the surgical evaluation."  

The Veteran reported being told post service that he has shrapnel.  The examiner noted that several computed axial tomography (CAT) scans of the chest show no documentation of any abdominal or chest shrapnel.  The examiner added that the Veteran "reports that he has not had any complaints or chronic conditions secondary to this shrapnel.  There has not been any breakdown or associated scars."  The Veteran's wife reported not being able to feel the shrapnel as she once had.  The examiner noted that the Veteran does not have any pain as a result of the shrapnel and that the shrapnel could not be located at the time of examination.   

The examiner provided a negative nexus opinion and noted that she could not clinically find any evidence of a shrapnel wound.  She noted no radiologic evidence of any metallic densities on CAT scan and KUB.  Although the Veteran reported being told of radiologic evidence, the examiner noted that the Veteran did not produce any of these x-rays to support his claim.  The examiner stated that there is no chronic/current disability as a consequence of the claimed wounds.  The examiner noted no required operative intervention despite the Veteran's report of umbilical hernia repairs in the military being related to removing shrapnel.  The examiner noted that the General Surgery consultation in service does not reference any shrapnel wound involvement.  The examiner noted that although "the operative report was not there, the Veteran is reporting that they told him that during the repair of the umbilical hernia, they removed shrapnel.  This cannot be substantiated by the evidence of record; however, the major point is there has not been any chronic or current disability as a result of this claimed shrapnel wound." 

Analysis

Based on the foregoing evidence, service connection for residuals of combat wounds, claimed as metal fragments, is not warranted.

Given the Veteran's combat service, his report of the in-service event is accepted as credible; however, there must still be evidence establishing a casual nexus between an in-service event and his current disability.  See Kessel v. West, 13 Vet. App. 9 (1999).  There is no documentation of residuals of combat wounds in service or shortly thereafter.  A March 1969 exit examination showed normal clinical evaluation of the Veteran's physical state and no disorders were noted.  The Veteran's entire service treatment records are negative for any complaints or treatments of residuals of combat wounds, claimed as metal fragments, in service.  

The Veteran, his wife and family are competent to report that they felt the presence of shrapnel in the Veteran's body.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, radiologic studies were negative for any findings.  Furthermore, even after considering the medical history provided by the Veteran and his spouse, the VA examiner was of the opinion that there was no current disability based not only on interview and examination of the Veteran, but also based on review of the Veteran's claims file and test results.

In the absence of any probative evidence that the Veteran has a current disability diagnosed as residuals of combat wounds, claimed as metal fragments, service connection is not warranted and the claim must be denied.  See Brammer, 3 Vet. App. 223. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to the Veteran's service-connected type II diabetes mellitus, is denied.

Service connection for residuals of combat wounds, claimed as metal fragments, is denied.


REMAND

Further development is required on the issues of service connection for a skin disorder and hypertension (to include as secondary to the Veteran's service-connected type II diabetes mellitus).  

I.  Skin Disorder

Service treatment records do not reflect any skin disorders and no skin abnormalities were noted upon separation from service.  However, the March 1969 Report of Medical History shows that the Veteran did not respond                                      whether he had a past/current history of skin diseases.  Thus, the Veteran neither confirmed nor denied having it at the time of separation from service.

Post service, a March 2011 VA examiner noted two skin disorders-lipoma and rash.  Regarding lipoma, the Veteran reported that it was excised from his right upper back in the 1970s.  The Veteran further reported not having had a recurrence, but did report itching.  The examiner found no evidence of recurrence and stated, "No doctor has diagnosed him with having a recurrence of the lipoma."   The examiner noted that "[s]ince its excision in the 1970's, the Veteran has not had any recurrence...."  

However, VA treatment records dated prior to the examination show otherwise.  A December 1999 VA treatment record shows lipoma of the back of the chest.  An April 2006 VA treatment record shows an excision of lipoma right upper back.  Overall, it appears that lipoma returned since the excision in the 1970s.  

Additionally, even though the Veteran competently reported undergoing an incision for lipoma in the 1970's, part of the examiner's negative nexus opinion was based on the absence of evidence of skin disorder until December 1999 when the Veteran was treated at Overton Brooks VA Medical Center.  

An adequate VA medical opinion is warranted as the most recent VA medical opinion is based upon an inaccurate medical history and the absence of evidence until 1999.

II.  Hypertension

The Veteran asserts that his hypertension is secondary to his service-connected type II diabetes mellitus.  

VA treatment records and VA examination reports show that the Veteran has a current disability.  The Board remanded the claim for a new examination because the May 2007 VA examiner did not include an opinion as to etiology of the diagnosed hypertension.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in March 2011; however, the opinion is inadequate.  After reviewing the record, the examiner noted that the opinion asked for hypertension was not for application since the onset of the Veteran's hypertension predated the onset of diabetes.  The examiner did not address whether the Veteran's diabetes aggravated his hypertension, regardless of whether the hypertension pre-dated diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder and any pertinent records to the March 2011 VA examiner for review and addendum opinions addressing the etiology of the skin and hypertension disabilities.  

If the March 2011 VA examiner is no longer available, the claims folder should be forwarded to an appropriate physician to obtain the opinion.  If either examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should render an opinion to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed skin disability is causally related to service?  

A complete rationale for the opinion should be provided.  The examiner should take into account that although not documented until 1999, the Veteran is competent to testify as to symptoms of a skin disorder as early as the 1970's.  

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that current hypertension has been aggravated by the Veteran's service-connected type II diabetes mellitus?  The fact that hypertension pre-dated the diagnosis of diabetes is not determinative.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for the opinion should be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


